NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 13 2018
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.   16-50369

                Plaintiff - Appellee,           D.C. No. 2:16-cr-00226-R-2

 v.
                                                MEMORANDUM*
JOSE GUADALUPE ZEPEDA-RAMIREZ,
AKA Jose Guadalupe Zepeda Ramirez,

                Defendant - Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Manuel L. Real, District Judge, Presiding

                       Argued and Submitted March 8, 2018
                              Pasadena, California

Before: REINHARDT and NGUYEN, Circuit Judges, and SIMON,** District
Judge.

      Appellant Jose Guadalupe Zepeda-Ramirez appeals the jury’s verdict and

the district court’s order denying his motion for acquittal. We have jurisdiction

under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Michael H. Simon, United States District Judge for the
District of Oregon, sitting by designation.
      1. We review the district court’s denial of a motion for acquittal de novo.

United States v. Mincoff, 574 F.3d 1186, 1191–92 (9th Cir. 2009) (citation

omitted). In reviewing the motion and the jury’s verdict, we consider the evidence

in the light most favorable to the prosecution to determine whether “any rational

trier of fact could have found the essential elements of the crime beyond a

reasonable doubt.” Id. at 1192 (citation omitted). Here, Zepeda-Ramirez and one

other person traveled to the United States from Mexico on a small boat (“panga”)

filled with 1,664 kilograms of marijuana. Zepeda-Ramirez knew the cargo was

marijuana and he helped steer the boat to the United States. Experienced law

enforcement officers testified that drug smuggling operations from Mexico to the

United States by panga require at least two people, and the panga Zepeda-Ramirez

arrived in contained equipment typically used by smugglers to coordinate with

partners to pick up the cargo after making landfall. A conversation between

Zepeda-Ramirez and the other occupant of the boat was covertly recorded after

they were arrested, in which Zepeda-Ramirez made statements from which the jury

could have inferred that he was involved in the smuggling operation and trying to

concoct the best possible exculpatory story. This evidence was sufficient for a

rational jury to convict Zepeda-Ramirez for both conspiracy to possess marijuana

with intent to distribute and for possession with intent to distribute marijuana.

      AFFIRMED.


                                          2